Title: To George Washington from Colonel Israel Shreve, 18 May 1778
From: Shreve, Israel
To: Washington, George


                    
                        Sir
                        Evesham [N.J.] May 18th 1778
                    
                    Since Last thirsday ten foot, three Sailors, one Light Dragoon with horse and Accutriments, Deserters from the British Army and Navy Come in to this post, they All agree the heavy Baggage and Cannon is Loaded on Board the fleet, about 800 Remain at Coopers point, Cuting and Carrying Wood on board their fleet, I am Sorry I have to inform your Excy that a Guard of one Serjt and Six men, was Sent by Major Harrison from Woods town, for this post, with twelve prisoners Refugees, no way Confined, on their way Seized the Guard Carried of[f] five, the Serjt and one man Escaped.
                    We have taken Several prisoners Since my Last, Exclusive of those that made their Escape among them, Wm Hamett, that Intriped young man that took two Continental officers at Docter Varlears (As mentioned in their papers) Mr Lowring you find offers a Lt for him, one of those he took. thought Best to Send it to your Excy to Shew their Lowlife threats, which we Value not.
                    the Enemy has been once as far as Haddonfield, they Do not Care to Stir out much, at night Draw in their piquets near their Redouts.
                    Assoon as our Regts are full, I hope we Shall have a Sufficient number for this post.
                    by a Law of this State a Muster master is to attend at the Quarters of the Brigade, there muster and Receive the Drafts and Deliver them to Such Regt they Chuse, I understand Mr Dun the Mustermaster Is Going to Camp for that purpose, most of the men is nearly Ready to Join; to march Round to head Quarters, there be mustered, and then have to Return will take up Some time, and fateague those that Chuse to Serve in the two Regts here, I Wish they might be Mustered here, I have ordered Major Howell of the Second, and Capt. Piatt of the first  to head Quarters to Receive those that Chuse our Regts If they ⟨must⟩ march there first.
                    Ensign Jonathan Rhea of my Regt Sent in his Resignation Some time Last February, on account of the Sudden Death of his father, mother and Grandmother who were Carried off in a fortunet. he has Setled his Business and Joined us again, is very Desirous to Continue his Rank, he being the youngest officer in the Regt but one, Can make but Little uneasiness he is a Good officer a young man of a Good Edecation and famaly, Should be Glad his old Commission Could be Sent him in the Next Letter to me. this is Submitted by your Excys very Hume Servt
                    
                        I. Shreve Colo.
                    
                    
                        N.B. I Omitted puting in Mr Lorings paper Cut open the Seal for that purpose.
                        I.S.
                    
                